DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 and 12-19 are allowable. Claims 11 and 20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-VI, as set forth in the Office action mailed on March 19, 2020, is hereby withdrawn and claims 11 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 11 and 20 are rejoined.
End Examiner’s Amendment.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the liquid crystal display of claim 1, in particular the limitations of each of the first sub-stem portion, the second sub-stem portion, the third sub-stem portion, and the fourth sub-stem portion has a constant width. The prior art does not disclose or suggest the liquid crystal display of claim 12, in particular the limitations of each of the first sub-stem portion, the second sub-stem portion, the third sub-stem portion, and the fourth sub-stem portion has a constant width.
The closely related prior art, Yeh et al. (US 20180107040) discloses (Figs. 1A-8) a liquid crystal display (LCD) comprising: a first pixel electrode (combination of 112, 113, and 115) comprising a first stem portion (112b, 113b, 115) extending in a first direction (X), a second stem portion (113a) connected to a first side of the first stem portion and extending in a second direction (Y) different from the first direction, and a third stem portion (112a) connected to a second side of the first stem portion and extending in the second direction; a first data line (DL2) extending in the second direction (Y) and overlapping the second stem portion of the first pixel electrode; and a second data line (DL1) extending in the second direction (Y) and overlapping the third stem portion of the first pixel electrode, wherein the second stem portion comprises a first sub-stem portion (portion of 113c at one side of 113a) and a second substem portion (portion of 113c at another side of 113a), and the third stem portion comprises a third 
However, the prior art does not disclose or suggest the liquid crystal display of claim 1, in particular the limitations of each of the first sub-stem portion, the second sub-stem portion, the third sub-stem portion, and the fourth sub-stem portion has a constant width. Claim 1 is therefore allowed, as are dependent claims 2-11. The prior art does not disclose or suggest the liquid crystal display of claim 12, in particular the limitations of each of the first sub-stem portion, the second sub-stem portion, the third sub-stem portion, and the fourth sub-stem portion has a constant width. Claim 12 is therefore allowed, as are dependent claims 13-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES S CHANG/Primary Examiner, Art Unit 2871